Citation Nr: 0113890	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Service connection for the residuals of L5-S1 partial 
laminectomy and microdiscectomy due to a herniated nucleus 
pulposus, secondary to service-connected mechanical low back 
pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The service departments have indicated that the veteran's 
active military service included periods from March 1971 to 
December 1973, June 1977 to March 1979, and from July 1982 to 
March 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in February 2000 by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

By a November 1999 statement, the veteran's representative 
indicated that the veteran had reported a worsening of his 
lumbar spine condition.  Whether this statement should be 
construed as a claim for an increased rating for previously 
service-connected mechanical low back pain, or a statement 
made in support of the service connection claim currently 
under review on appeal should be clarified by the RO.  If the 
veteran's representative intended the November 1999 document 
to represent a claim for an increased rating, further 
adjudicatory action on that issue should be taken by the RO.  

Additionally, as the veteran's June 2000 substantive appeal 
includes a reference to a worsening of his service-connected 
generalized anxiety and panic disorder with agoraphobia, this 
issue is also referred to the RO for appropriate action. 


REMAND

Upon review of the claims file, the Board finds that 
additional development is required to obtain evidence on a 
medical question in this case.  In this regard, the Board 
notes that on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  For the reasons that 
follow, the Board finds that the new law requires further 
action in the form of obtaining additional medical evidence.

Although a September 1999 VA neurological evaluation included 
a physical examination of the back, the examination was not 
orthopedic in nature and it did not address the question of 
whether the veteran's disc problems were due to his service-
connected mechanical low back pain.  Indeed, none of the 
medical records on file refers to the etiology of the 
veteran's lumbar disc disease and whether or not such 
pathology is due to or aggravated by his service-connected 
mechanical low back pain.  In this regard, it should be 
pointed out that secondary service connection under 38 C.F.R. 
§ 3.310 (2000) contemplates aggravation by a service-
connected disability, as well as direct causation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, it does not appear 
that a medical opinion has been obtained addressing this 
possibility.  Under the circumstances of this case, the Board 
believes that such an opinion is required by the Veterans 
Claims Assistance Act of 2000.

The Board also notes that the RO, in February 2000, denied a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  Received in March 2000 
was a statement from the veteran that may be construed as a 
notice of disagreement with the denial of TDIU.  However, it 
does not appear that the RO prepared a statement of the case 
on this issue.  Appropriate action to comply with 38 C.F.R. 
§ 19.26 (2000) is therefore necessary.  (The United States 
Court of Appeals for Veterans Claims (Court) has made it 
clear that the proper course of action in such an instance is 
to remand the matter to the RO for issuance of a statement of 
the case.  Manlincon v. West, 12 Vet. App. 238 (1999).)

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), are fully 
satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records that may be 
relevant to his claim.  

2.  The veteran should be scheduled for 
orthopedic and neurologic examinations of 
the low back.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner(s).  The 
examiner(s) is/are requested to provide 
an opinion as to the medical 
probabilities that a herniated nucleus 
pulposus, which required a partial 
laminectomy and microdiscectomy, was 
caused by the veteran's service-connected 
mechanical low back pain.  If it is 
determined that the disc pathology was 
not caused by service-connected 
disability, an opinion should be provided 
as to the medical probabilities that the 
disc pathology was made worse by service-
connected disability, and the extent of 
any such worsening.  All findings should 
be reported in detail, and medical 
opinions should be explained in light of 
the evidence of record.  

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim of entitlement to 
service connection for the residuals of 
L5-S1 partial laminectomy and 
microdiscectomy due to a herniated 
nucleus pulposus, as secondary to 
service-connected mechanical low back 
pain.  If the benefit sought is denied, 
a supplemental statement of the case 
should be issued.

4.  The RO should issue a statement of 
the case in response to the March 2000 
notice of disagreement with the February 
2000 denial of TDIU.  If, and only if, 
the veteran files a substantive appeal in 
a timely manner should this issue be 
returned to the Board.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


